DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 05/03/2022 have been fully considered but they are not persuasive.

Regarding claim 1, applicant argues that Chuang fails to teach the claimed subject matter, particularly stating that while Chuang teaches modes for HEVC, none of these modes specify that the selected motion vector candidates are selected based on a subset of positions defined by a pattern, nor that the subset of positions is selected “based on the relative position of the current CU within the CTU”. Additionally, applicant argues that even if specific spatial candidates defined relative to the current CU, nothing in the merge mode or AMVP motion prediction of HEVC teaches or suggests that some of these candidates are culled because the positions do not match some criteria based on the relative position of the current CU within the CTU. Finally, applicant argues that even assuming that other motion vector candidates such as the spatial candidates disclosed in FIG. 2A and 2B of Chuang exist, the list of one or more MVCs is noted determined based on “a set of rectangles that define rectangular areas in one or more neighboring CTUs around the current CTU,” as explicitly recited in the claims.
	However, reading the claims in the broadest reasonable sense, the examiner respectfully disagrees. As described in ¶0105-0106 in view of FIG. 3A of Chuang, temporal motion vector predictor (TMVP) candidates may be added to a MV [motion vector] candidate list. However, as described by Chuang, if there exists a block which is outside of the collocated PU of the current PU [a PU is a smaller unit within the CU as described in ¶0069] for prediction, and therefore located outside of the current CTB [or CTU as described in ¶0054 blocks such as coding tree blocks or coding blocks may be used interchangeably with units such as coding tree units or coding units] or motion information is not available, the block is substituted with a center block of the PU [and is therefore culled from motion vector candidacy]. Therefore Chuang does indeed teach wherein at least one position in the pattern is excluded from the subset of positions [in this case the block “T” which is located outside of the current CTB or motion information is not available] and is based on the relative position of the current CU within the CTU and a location of the at least one position in the pattern relative to the reference position [see FIG. 3A for a visual example of this relative positioning, wherein the location of the at least one position in the pattern relative to the reference position is the “T” block and the relative position of the current CU is seen.
	As a recap from the previous office action, the examiner provides further notes in that as per currently claimed, “a pattern” merely describes a set of positions relative to a reference position of the current CU, and a relative position of the current CU within a coding tree unit. Furthermore, ¶0055 and 0136 of Chuang define subsets of positions which may define location data within certain spatial displacement [search windows] wherein motion vector data may be used for the current CU based on the relative position of the current CU, therefore a pattern that defines a set of positions relative to a reference position of the current CU is indeed defined [even neighboring CU data within the coding tree may be used as well] and taught as per currently claimed. It is further noted by the examiner that motion vector data points to position data which is used for motion derivation, thus a motion vector may still be used in rejecting the position that is being claimed. This information is used by the examiner in the consideration of the amended language with regards to the “at least one position in the pattern is excluded from the subset of positions based on the relative position of the current CU within the CTU and a location of the at least one position in the pattern relative to the reference position,” as these positions may be seen in at least FIG. 3A.
	Finally, as seen ¶0068-0069, a picture from a video sequence is partitioned into slices, these slices are then further partitioned into CTBs which may then further be partitioned, and so on. As per HEVC and other coding standards, the partitions are rectangular in shape, all the way down to the pixel and sub-pixel units, which themselves are also rectangular in shape. Fig. 2A-6 show various examples of current CUs, PUs and Macroblocks in general with neighboring block data [which may be used for motion vector data]. As noted, neighboring areas are also defined in “sets of rectangles that define rectangular areas” around the current block, and this extends out to PUs, CUs, CTUs, macroblocks, etc. This is simply because image data is partitioned in rectangles as described above. Therefore, Chuang, as per HEVC standards, does indeed teach that there are sets of rectangles that define rectangular areas in one or more neighboring CTUs around the current CTU, additionally such areas may be used for spatial derivation of motion vector data such as for spatial motion vector candidates as described in ¶0105, and as pointed out by applicants themselves in their arguments, and thus the claimed language is taught.
	Therefore the rejection of claim(s) 1 is/are maintained. Regarding arguments pertaining to claim(s) 12, 13, 14 and 15, for reasons similar to those discussed above for claim 1, the examiner respectfully disagrees. Therefore the rejection of claim(s) 12, 13, 14 and 15is/are maintained. Regarding claim(s) 3-11 the claim(s) is/are dependent upon claim(s) 1 and are still rejected under the same basis as claim(s) 1 and the arguments presented above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-6, 8 and 12-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chuang et al. (“Chuang”) (U.S. PG Publication No. 2018/0098070).

In regards to claim 1, Chuang teaches an apparatus for generating a list of one or more motion vector candidates, MVCs (See ¶0098, 0099 and 0101), wherein the apparatus comprises: 
	a processing circuitry (See ¶0251, 0254) configured to: 
		determine the list of one or more MVCs for a current coding unit, CU, in dependence on: 
			a pattern that defines a set of positions relative to a reference position of the current CU, a relative position of the current CU within a current coding tree unit, CTU (See ¶0068 wherein CTUs and CUs are defined, furthermore sets of positions relative to a reference position of the current CU may be seen in FIG. 3A-6 from a visual standpoint, wherein their relative location may be identified in quadtree structure form as described in ¶0054 and 0071; although not required in the limitation, the examiner notes that the current CU may also be tied to motion information as described in at least ¶0096-0107 and 0230 wherein their corresponding motion data, including motion vector data, their relative locations in reference to the current CU [spatial and temporal] with FIG. 2A-3B as reference, finally ¶0187 and 0192 which go a bit more specific into such motion data), and
			a set of rectangles that define rectangular areas in one or more neighboring CTUs around the current CTU (See ¶0068-0069 and FIG. 2A-6 wherein it is understood that a frame belonging to a video sequence is partitioned various times in various forms [slices then CTUs and down to pixels, sub-pixels], each of these being of rectangular shape, and thus neighboring blocks of current blocks are indeed of rectangular areas, and their information may be used as spatial motion vector candidates as described in at least ¶0105),
	wherein determining the list of one or more MVCs for the current CU includes: selecting a subset of positions defined by the pattern as positions of motion vectors, MVs, added to the list of one or more MVCs, wherein at least one position in the pattern is excluded from the subset of positions based on the relative position of the current CU within the current CTU and a location of the at least one position in the pattern relative to the reference position , or, responsive to determining that all positions of the pattern are excluded based on the relative position of the current CU within the current CTU, replacing positions defined by the pattern with substitute positions of MVs added to the list of one or more MVCs (See ¶0055 and 0136 wherein subsets of positions may be defined as location data within certain spatial displacement [search window] wherein motion vector data may be used for the current CU based on the relative position of the current CU, from this motion vector information data the motion vector candidate list may be created as described above in ¶0096-0107 and 0230, this includes neighboring CU data which may be within the coding tree, from this see ¶0105-0106 in view of FIG. 3A wherein if in the process of adding a motion vector candidate to the motion vector candidate list gives a block located outside of the current CTB or motion information is not available, then the block and its location are culled from consideration and the block is substituted with a center block of the PU), and wherein at least one position in the pattern is included in the subset of positions responsive to belonging to a rectangular area defined by the set of rectangles in one of the neighboring CTUs (See ¶0068-0069 and ¶0105 in view of FIG. 2A-6 as described above).

In regards to claim 3, Chuang teaches the apparatus according to claim 2, wherein the selecting the subset of MV positions includes selecting, from the positions of the MVs defined by the pattern, those positions that are within the current CTU (See ¶0068, 0072, 0101 and 0187 wherein motion vectors may comprise those of neighboring blocks of the CU, thus those of CUs within the same CTU).

In regards to claim 4, Chuang teaches the apparatus according to claim 2, wherein the selecting the subset of MV positions is performed by excluding from the positions defined by the pattern those positions that are not available or are not stored in a buffer (See ¶0168 and 0198 wherein some positions may be considered not available as they are outside of an outlier threshold range).

In regards to claim 5, Chuang teaches the apparatus according to claim 4, wherein the processing circuity is further configured to replace one or more of the excluded positions by substitute positions determined in dependency on the excluded positions so as to fulfill one or more predetermined conditions (See ¶0168 and 0198 wherein some samples may be excluded, thus the substitute samples would be those which are still within the threshold range, in addition a standard deviation from the mean of the values may be used as well, thus providing value data which is still based at least upon the outliers).

In regards to claim 6, Chuang teaches the apparatus according to claim 5, wherein the one or more predetermined conditions includes a condition that the substitute positions are available or are stored in the buffer (See ¶0168 and 0198 wherein the substitute are values which are not outliers and are thus available for use).

In regards to claim 8, Chuang teaches the apparatus according to claim 4, wherein the processing circuity is further configured to adjust the excluded positions to adjusted positions determined to be available or stored in the buffer (See ¶0168 and 0198 wherein an adjusted x-standard deviation from the mean of pixel values may be used, thus is considered an adjustment of values for included and excluded values within the template of values).

In regards to claim 12, Chuang teaches an encoder for encoding a current coding unit, CU, of a video frame comprising: 
	an apparatus for generating a list of one or more motion vector candidates, MVCs according to claim 1 (See rejection for claim 1); 
	an inter-prediction unit for determining prediction of the current CU according to at least one motion vector, MV, our of the MVCs of said list (See ¶0072, 0105-0109 and 0229 in view of FIG. 19 and 20); and 
	a compression unit for encoding the current CU by using the prediction of the current CU (See ¶0085, 0241-0243 in view of FIG. 19 and 20).

In regards to claim 13, Chuang teaches a decoder for decoding a current coding unit, CU, of a video frame comprising an apparatus for generating a list of one or more motion vector candidates, MVCss according to claim 1 (See rejection of claim 1); 
	an inter-prediction unit for determining prediction of the current CU according to at least one motion vector, MV, our of the MVCs of said list (See ¶0072, 0105-0109 and 0229 in view of FIG. 19 and 20); and 
	a decompression unit for decoding the current CU by using the prediction of the current CU (See ¶0085, 0241-0243 in view of FIG. 19 and 20).

In regards to claim 14, the claim is rejected under the same basis as claim 1 by Chuang.

In regards to claim 15, the claim is rejected under the same basis as claims 1 and 14, wherein the computer readable medium is taught as seen in ¶0253.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang et al. (“Chuang”) (U.S. PG Publication No. 2018/0098070) in view of An et al. (“An”) (“Enhanced Merge Mode based on JEM7.0”, JVET-J0059, 15 April 2018).

In regards to claim 7, Chuang fails to teach the apparatus according to claim 5, wherein the substitute positions are determined to fulfill the condition that a distance between the substitute positions and the excluded positions is shortest.
	In a similar endeavor An teaches wherein the substitute positions are determined to fulfill the condition that a distance between the substitute positions and the excluded positions is shortest (See for example Section 2.1 Extended Spatial Merge Candidates wherein the number of merged candidates is increased from 5 to 11 or 13 [depending on whether ATMVP is used or not], the potential candidates move out from the current CTU until 11 or 13 is achieved, when a candidate from one of the numbers is unavailable [for example it is a redundant value and is therefore not added as a candidate] the next assigned position is assigned, particularly it is implied that the next one is that which is within the shortest distance, such as when 2 is unavailable, then position 3 is used, another example being from 7 to 8 and 16 to 17).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of An into Chuang because it allows for the addition of a motion vector candidate from a very similar location if the chosen location is unavailable, thus providing valuable motion vector data relevant to the current CTU as described in Section 2.1. Extended Spatial Merge Candidates.

In regards to claim 9, Chuang fails to teach the apparatus according to claim 8, wherein the adjusting the excluded positions includes assigning the excluded positions to assigned positions along an x direction along a width of the current CTU or a y direction along a height of the current CTU.
	In a similar endeavor An teaches wherein the adjusting the excluded positions includes assigning the excluded positions to assigned positions along an x direction along a width of the current CTU or a y direction along a height of the current CTU (See for example Section 2.1 Extended Spatial Merge Candidates wherein the number of merged candidates is increased from 5 to 11 or 13 [depending on whether ATMVP is used or not], the potential candidates move out from the current CTU until 11 or 13 is achieved, when a candidate from one of the numbers is unavailable [for example it is a redundant value and is therefore not added as a candidate] the next assigned position is assigned, such as potentially one along an x direction along a width direction such as when 2 is unavailable, then position 3 is used, another example being from 7 to 8 and 16 to 17).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of An into Chuang because it allows for the addition of a motion vector candidate from a very similar location if the chosen location is unavailable, thus providing valuable motion vector data relevant to the current CTU as described in Section 2.1. Extended Spatial Merge Candidates.

In regards to claim 10, Chuang fails to teach the apparatus according to claim 9, wherein the adjusting the excluded positions includes reassigning x positions or y positions of one or more assigned positions having the same x position or the same y position to reassigned y positions or reassigned x positions using a predetermined prescription.
	In a similar endeavor An teaches wherein the adjusting the excluded positions includes reassigning x positions or y positions of one or more assigned positions having the same x position or the same y position to reassigned y positions or reassigned x positions using a predetermined prescription (See for example Section 2.1 Extended Spatial Merge Candidates wherein the number of merged candidates is increased from 5 to 11 or 13 [depending on whether ATMVP is used or not], the potential candidates move out from the current CTU until 11 or 13 is achieved, when a candidate from one of the numbers is unavailable [for example it is a redundant value and is therefore not added as a candidate] the next assigned position is assigned [this is determined to be the “predetermined prescription”], such as potentially one along an x direction along a width direction such as when 2 is unavailable, then position 3 is used, another example being from 7 to 8 and 16 to 17).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of An into Chuang because it allows for the addition of a motion vector candidate from a very similar location if the chosen location is unavailable, thus providing valuable motion vector data relevant to the current CTU as described in Section 2.1. Extended Spatial Merge Candidates.

In regards to claim 11, Chuang fails to teach the apparatus according to claim 10, wherein the predetermined prescription is shifting y components or x components of the assigned positions by an offset value.
	In a similar endeavor An teaches wherein the predetermined prescription is shifting y components or x components of the assigned positions by an offset value (See for example Section 2.1 Extended Spatial Merge Candidates wherein the number of merged candidates is increased from 5 to 11 or 13 [depending on whether ATMVP is used or not], the potential candidates move out from the current CTU until 11 or 13 is achieved, when a candidate from one of the numbers is unavailable [for example it is a redundant value and is therefore not added as a candidate] the next assigned position is assigned wherein the offset may be one block in an X or Y direction in an example, such as potentially one along an x direction along a width direction such as when 2 is unavailable, then position 3 is used, another example being from 7 to 8 and 16 to 17).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of An into Chuang because it allows for the addition of a motion vector candidate from a very similar location if the chosen location is unavailable, thus providing valuable motion vector data relevant to the current CTU as described in Section 2.1. Extended Spatial Merge Candidates.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDEMIO NAVAS JR whose telephone number is (571)270-1067. The examiner can normally be reached M-F, ~ 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDEMIO . NAVAS JR
Primary Examiner
Art Unit 2483



/EDEMIO NAVAS JR/Primary Examiner, Art Unit 2483